DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments have been fully considered but are related to newly amended claim language which have been fully addressed in the rejections recited below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1, 5, 8, and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In adhering to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Step 1 is directed to determining whether or not the claims fall within a statutory class. Herein, the claims fall within statutory class of process, machine or manufacture. Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101. 
With Step 1 being directed to a statutory category, 2019 PEG flowchart is directed to Step 2. Step 2 is a two prong inquiry. Prong one considers whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). In this case independent claims 8 and 10 recite mental processes as applied to human activity. Since the claims are directed toward a judicial exception, analysis flows to prong two. Prong two considers whether the judicial exception is integrated into a practical application. In this case, the judicial exception is not integrated into a practical application because the claim language merely describe steps of collecting data and performing human activity and fail to describe an improvement to the functioning of a computer or other technical field. For example, claim 1 recites:
	“a memory configured to store instructions; and 
	a processor configured to execute the instructions to:
		query, if creating a requested virtual network function, about a physical machine candidate in 	which a virtual machine configuring a virtual network function can be deployed, with respect to a virtual 	infrastructure management apparatus that manages a virtual infrastructure configured by using 2 or more 	types of physical machines;
		select a physical machine based on a correspondence relationship between the virtual network 	function and the physical machine stored in a rule storage, from among physical machine candidates 	received from the virtual infrastructure management apparatus,
		wherein the correspondence relationship includes at least a first correspondence relationship for 	associating a first virtual network function among the virtual network functions with a first physical 	machine among the physical machines, and a second correspondence relationship for associating a second 	virtual network function among the virtual network functions with a second physical machine among the 	physical machines, 
		wherein a response performance required for the first virtual network function is higher than a 	response performance required for the second virtual network function, wherein a performance value 	of the first physical machine is higher than a performance value of the second physical machine, and 	
		wherein the processor is configured to select the physical machine corresponding to the virtual 	network 	function requested to be created based on the correspondence relationship.”

These steps describe a mental process and human activity related to identifying a physical machine to host a virtual machine implementing a virtual function can be hosted.   Hence the “querying,” “selecting,” and “creation” steps are mental steps generically performed with the aid of a computer (see MPEP 2106.04(a) (2) III C).  
	Since the claims are directed to the determined judicial exception, the analysis flows to Step 2B. Therein, the elements and combination of elements are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception. In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. It is noted here that the elements should be considered both individually and as an ordered combination. In this case, the claimed apparatus and program are generically recited and thus do not add significantly more to the respective limitations. The majority of the claim elements also may not ever be performed because they are based on conditional language (i.e. query, if creating a requested virtual network function). Taken as an ordered combination, the limitations are directed to limitations referenced in Alice Corp. (also called the Mayo test) that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101. Independent claims 6 and 8 includes similar language and is rejected for the same reasons.  Dependent claims 2-5 and 12-16 do not cure the deficiencies of independent claims 1, 6, and 8 and simply expand the type of computer architecture and are WURC as indicated by the art applied below or related to the type of data and thus are directed to the abstract idea.  Thus they rejected due to their dependency on claims 1, 6, and 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, and 17-19 are rejected under 35 U.S.C. 103as being unpatentable over Yang et al. (United States Application Publication 2016/0103698) in view of Gopalapura Venkatesh et al. (United States Application Publication 2017/0235950).
As per claim 1, Yang teaches the invention as claimed including a virtual network function management apparatus comprising: 
	a memory configured to store instructions ([0013], The memory can store computer-executable instructions that, when executed by the processor, cause the processor to perform operations); and
	a processor  ([0013], The memory can store computer-executable instructions that, when executed by the processor, cause the processor to perform operations) configured to execute the instructions to:
	query ([0083], the policy management system 106 can obtain replication policies such as the policies 132 illustrated and described herein), if creating a requested virtual network function ([0080], the policy management system 106 can identify virtual network functions 124 and/or virtual machines 126 associated with the service requested by way of the request 108 received in operation 302. According to various embodiments, the policy management system 106 can analyze the request 108 received in operation 302 and determine, based upon this analysis, what virtual network functions 124 and/or virtual machines 126 will be used to support the service), about a physical machine candidate in which a virtual machine configuring a virtual network function can be deployed ([0083], the policy management system 106 can obtain replication policies such as the policies 132 illustrated and described herein. The replication policies can include various policies 132 for selecting and allocating hardware resources… assignment policies that can define assignment rules for assigning virtual machines 126 to virtual network function nodes… orchestration policies that can designate particular hosts or other hardware as being available or unavailable for particular virtual network functions 124 and/or virtual network function nodes; and [0089], The physical resources assignment policies can define arrangement of virtual machines 126 of a virtual network function node to hardware), with respect to a virtual infrastructure management apparatus that manages a virtual infrastructure configured by using 2 or more types of physical machines ([0038], the functionality of the computing device 102 may be provided by one or more server computers, desktop computers, mobile telephones or smartphones, laptop computers, tablet computers, other computing systems, and the like. It should be understood that the functionality of the computing device 102 can be provided by a single device, by two similar devices, and/or by two or more dissimilar devices; and [0040], the computing device 102 can be used by a network operator, network engineer, other network personnel, and/or other entities to interact with and/or control a network virtualization policy management system (referred to herein as a "policy management system") 106); 
	select a physical machine based on a correspondence relationship between the virtual network function and the physical machine stored in a rule storage ([0083], the policy management system 106 can obtain replication policies such as the policies 132 illustrated and described herein. The replication policies can include various policies 132 for selecting and allocating hardware resources; … orchestration policies that can designate particular hosts or other hardware as being available or unavailable for particular virtual network functions 124 and/or virtual network function nodes; … physical resources assignment policies that can define arrangement of virtual machines 126 of a virtual network function node to hardware), from among physical machine candidates received from the virtual infrastructure management apparatus ([0089], the physical resources assignment policies can specify that virtual machines 126 of a particular virtual network function node should be arranged to hardware with the most available resources at a time of analysis. Other policies can specify that hardware that is closest (in terms of geographic location) to other hardware being used for the service should be used. Other policies can define assignment in terms of latency, utilization, historical utilization, anticipated traffic, combinations thereof, or the like; [0094], At operation 310, the policy management system 106 can allocate hardware for the service; and [0095],  the policy management system 106 can deploy virtual network functions 124 and/or virtual machines 126 to the hardware allocated); and 
	instruct the virtual infrastructure management apparatus to specify the selected physical machine and create a virtual machine configuring the virtual network function ([0079], the request 108 received in operation 302 can correspond to an order request relating to a service; [0080], the policy management system 106 can analyze the request 108 received in operation 302 and determine, based upon this analysis, what virtual network functions 124 and/or virtual machines 126 will be used to support the service; [0084], The assignment policies can define assignment rules for assigning virtual machines 126 to virtual network function nodes. Thus, the assignment policies can define, for example, that for a particular virtual network function 124 such as “messaging,” that particular virtual machines 126 such as virtual machine 1, virtual machine 2, and virtual machine 3 should be created; [0094], At operation 310, the policy management system 106 can allocate hardware for the service; and [0095],  the policy management system 106 can deploy virtual network functions 124 and/or virtual machines 126 to the hardware allocated);
	wherein the correspondence relationship includes at least a first correspondence relationship for associating a first virtual network function among the virtual network functions with a first physical machine among the physical machines ([0084], The configuration design policies can define virtual machines 126 that can provide a particular virtual network function 124. Thus, the configuration design policies can define a particular set of hardware for providing particular virtual network functions 124 and/or virtual machines 126 based upon the hardware performance and/or configuration), and a second correspondence relationship for associating a second virtual network function among the virtual network functions with a second physical machine among the physical machines ([0080], the policy management system 106 can identify virtual network functions 124 and/or virtual machines 126 associated with the service requested by way of the request 108 received in operation 302. According to various embodiments, the policy management system 106 can analyze the request 108 received in operation 302 and determine, based upon this analysis, what virtual network functions 124 and/or virtual machines 126 will be used to support the service; and [0085], the placement policies can govern how virtual network functions 124 and/or virtual machines 126 can be located with respect to one another and/or how the virtual network functions 124 and/or virtual machines 126 should be located remote from one another based upon various affinity or anti-affinity rules. The orchestration policies can designate particular hosts or other hardware as being available or unavailable for particular virtual network functions 124 and/or virtual network function nodes); and
	wherein the processor is configured to select the physical machine corresponding to the virtual network function requested to be created based on the correspondence relationship ([0034],  the policy management system can identify the virtual network functions and/or virtual machines that can support the service, and can obtain one or more policies for relocating hardware, virtual machines, and/or virtual network functions for the service that experienced the failure. As noted above, the policies can include design templates, relocation policies, hardware assignment policies, redundancy policies, other relocation policies, or the like, one or more of which can be stored in the virtual network function and virtual machine configuration design policy module or elsewhere; and [0084],  the configuration design policies can define a particular set of hardware for providing particular virtual network functions 124 and/or virtual machines 126 based upon the hardware performance and/or configuration).

	Yang fails to specifically teach wherein a response performance required for the first virtual network function is higher than a response performance required for the second virtual network function, wherein a performance value of the first physical machine is higher than a performance value of the second physical machine.
	However, Gopalapura Venkatesh teaches, wherein a response performance required for the first virtual network function is higher than a response performance required for the second virtual network function ([0260], Thus the user VMs 105 may be migrated with higher priority than the FSVMs 170 to minimize potential delay or downtime during which the user VMs 105 may could be unresponsive if they were to wait for migration of the FSVM 170a. The remaining FSVM 170b may take over with little delay, so that the VFS services may continue to be available while the failed FSVM 170 is unavailable. Thus, file access operations may continue in the user VMs 105 without noticeable delay), 
	wherein a performance value of the first physical machine is higher than a performance value of the second physical machine  ([0260], . Thus the user VMs 105 may be migrated with higher priority than the FSVMs 170 to minimize potential delay or downtime during which the user VMs 105 may could be unresponsive if they were to wait for migration of the FSVM 170a. The remaining FSVM 170b may take over with little delay, so that the VFS services may continue to be available while the failed FSVM 170 is unavailable. Thus, file access operations may continue in the user VMs 105 without noticeable delay).

	Yang and Gopalapura Venkatesh are analogous because they are each related to virtual machine provisioning and migration. Yang teaches a method virtual machine provisioning based on various policies ([0104], the policy management system 106 can deploy virtual network functions 124 and/or virtual machines 126 to the hardware allocated in operation 410. In some embodiments, the policy management system 106 can instruct a hypervisor or other device to deploy the virtual network functions 124 and/or virtual machines 126. Thus, the policy management system 106 may deploy the virtual network functions 124 and/or virtual machines 126 or may instruct other devices or entities to deploy the virtual machines 126 and/or the virtual network functions 124. In the case of a failure, the deployment of the virtual network functions 124 and/or virtual machines 126 can be accompanied by tearing down or terminating virtual network functions 124 and/or virtual machines 126 at other hardware, thereby effecting the relocation of the virtual machines 126 and/or virtual network functions 126). Gopalapura Venkatesh also teaches a method virtual machine provisioning based on various policies ([0068], if a virtual machine, such as a user VM 105a, CVM 110a, or FSVM 170a, moves from a host machine 201a to a destination host machine 201b, e.g., because of resource availability changes, and data items such as files or folders associated with the VM are not locally accessible on the destination host machine 201b, then data migration may be performed for the data items associated with the moved VM to migrate them to the new host machine 201b, so that they are local to the moved VM on the new host machine 201b). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of Yang would be modified with the relocation mechanism taught by Gopalapura Venkatesh in order to manage virtual machine migration and provisioning. Therefore, it would have been obvious to combine the teachings of Yang and Gopalapura Venkatesh. 


As per claim 8, this is the “method claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 17, Yang teaches, wherein the performance value of the physical machine is a clock number for respective CPUs ([0108], the policy management system 106 can apply the policies 132, which can be directed graphs, algorithms, and/or matrices of imposed requirements, to these inputs to map the service features as captured by the virtual network functions 124 and/or the virtual machines 126 to the hardware resources that are available to support the service; and [0109] Thus, the configuration design policies can be applied to identify the hardware resources that are to be used to provide the service).
As per claim 18, Yang  teaches, wherein the response performance of the virtual network function is determined by a function of the virtual network function ([0119], the policy management system 106 can apply the relocation policies. As explained above with regard to the method 500, the policy management system 106 can use the available hardware resources and the service requirements (in terms of virtual network functions 124 and/or virtual machines 126) as inputs for the analysis. The policy management system 106 can apply the policies 132 to the available hardware and/or the service requirements to map the service features to the hardware resources that are available to support the service).

As per claim 19, Yang teaches, wherein the first network function is a function for a processing system for user data ([0079], the request 108 received in operation 302 can correspond to an order request relating to a service. According to various embodiments, the request 108 can be received from a network operator, a network engineer, a business unit or operations unit, a user or consumer, or other entity that can access the policy management system 106), and wherein the second network function is a function for a maintenance operation system ([0003], the processor can execute one or more modules, applications, services, or the like to apply various policies to creation, replication, and/or relocation of services in a virtualized network. The policy management system can receive a request or can detect a failure, which can prompt the policy management system to replicate or relocate a server, virtual machines, and/or virtual network functions; and [0004] The request can correspond to a service order, a work order, a request to replicate a service, a request to move a service, a request to scale a service, a request to create a new service, or the like).

Claim 5  is rejected under 35 U.S.C. 103 as being unpatentable over Yang-Gopalapura Venkatesh as applied to claim 1 and in further view of Chastain et al. (United States Patent Application Publication 2016/0085576).
As per claim 5, Chastain teaches, wherein the processor is configured to execute the instructions to query a physical machine candidate, via an orchestrator that controls overall virtual network function infrastructure that is configured by the physical machines ([0031], The operations management controller 106 can serve as a master service orchestrator ("MSO") for the control system 102. The operations management controller 106 can instantiate new services based upon "recipes" that can be stored in a service creation database 108. The operations management controller 106 also can base new services upon information stored in an inventory 110).

	The combination of Yang- Gopalapura Venkatesh and Chastain are analogous because they are each related to migration and provisioning. Yang and Gopalapura Venkatesh teach methods of  virtual machine provisioning based on various policies.  Chastain also teaches a method allocating virtual network functions with virtual machines on appropriate hosts (Abstract, Concepts and technologies are disclosed herein for service creation and management. A processor can detect an event relating to a service, and access a service creation database to identify a recipe associated with the service. The recipe can define a resource to be used to provide the service). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of the combination of Yang- Gopalapura Venkatesh would be modified with the orchestration mechanism taught by Chastain in order to manage the allocation of virtual network functions. Therefore, it would have been obvious to combine the teachings of the combination of Yang- Gopalapura Venkatesh and Chastain.
	Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199